Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board for partial disability at reduced earnings. Appellants do not dispute the occurrence of an industrial accident on April 22, 1955 nor a resultant disability continuing to September 19, 1955 but contest the finding of related disability beyond that date and to March 12, 1956. Claimant, employed as a handyman in a laundry, was injured when a wrench fell upon his right foot. Pre-existing the accident was a peripheral vascular disease, impairing the circulation in both legs. The attending physician testified on January 9, 1956 that the trauma intensified the disease process and caused intermittent claudication of the right tibial and pedal arteries, necessitating a right lumbar sympathectomy, designed to improve the circulation in the leg. This doctor last treated claimant on September 7, 1955 and subsequently reported, as a permanent defect, occlusive disease of the major artery of the right leg. He said that the date when claimant would be able to resume his usual work was indefinite and that claimant had been trying light work since September 18, 1955. This evidence of permanence and of inability to perform the usual work, coupled with the attending surgeon’s testimony that he could not state that on November 19, 1955 claimant had recovered from the effects of the injury, seems to us sufficient to sustain the award for the periods questioned. We do not, of course, pass on any question of disability beyond March 12, 1956. This remark is prompted by the circumstance that the board has made a finding *791with respect to a mid-calf amputation of the right leg. This operation, performed April 12, 1956, was reported on May 10, 1956, subsequent to the last hearing and without any evidence of causal relation. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.